IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60367
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT PATTERSON,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 3:96-CV-180-B
                       - - - - - - - - - -

                         February 12, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Patterson, federal prisoner #09268-042, argues that

the district court erred in denying his 28 U.S.C. § 2255 motion

in which he alleged that there was not a sufficient factual basis

to support his guilty plea conviction under 18 U.S.C. § 924(c).

His motions to supplement the record and for an expedited appeal

are DENIED.

     We have reviewed the record and the briefs of the parties

and AFFIRM the denial of the motion substantially for the reasons


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-60367
                               -2-

stated by the district court.    See United States v. Patterson,

No. 3:96-CV-180-B (N.D. Miss. April 22, 1997).

     MOTIONS DENIED; AFFIRMED.